UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7130



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LEROY LOCKHART, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-93-136, CA-96-111-3-MU)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Leroy Lockhart, Jr., Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Lockhart, Nos.
CR-93-136; CA-96-111-3-MU (W.D.N.C. June 24, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2